Citation Nr: 1753344	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  14-20 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a right index finger injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Morales, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Airforce from April 1957 to January 1962. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in July 2017. A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's right index finger injury claim can be decided. The Veteran has consistently asserted he injured his right index finger in service, not his right ring finger. 

The Board finds the October 2012 VA examination to be inadequate and a remand for a medical examination on the Veteran's right index finger claim is necessary. In the Veteran's case, the examiner did not directly address the right index finger; instead, the examiner noted the Veteran's burn on his right palm. The examiner explained that it was less likely than not incurred in or caused by an in-service injury or event, and that the "Veteran suffered what appears to be a superficial burn in 1961 to the right palm. He has no residual scarring or loss of sensation in the area injured." See VBMS 10/11/12, VA Examination, at p. 16. Additionally, while the examiner recorded limitation of motion and evidence of painful motion for the Veteran's index finger, the examiner did not explain the etiology of the injury. See Id.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA Examination with an examiner of sufficient expertise to determine the nature and etiology of any currently diagnosed right index finger disability. The examiner should review the claims file to become familiar with the Veteran's pertinent medical history and address the following: 

Please identify all disabilities of the right index finger, to include residuals of laceration, present during the claim period (from April 2012).  Address whether any right index finger disorder is at least as likely as not (50% or greater) related to an in-service injury or event? 

Consider all lay and medical evidence; including the Veteran's lay testimony that it was his right index finger and not his right ring finger that was injured in service as his service treatment records indicate. All opinions must be supported by a comprehensive rationale. 

2. Thereafter, readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for a response. Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




